               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

DEMARIO DONTEZ WALKER, #L1625                                          PLAINTIFF

v.                                               CIVIL NO. 1:19-cv-269-LG-RHW

JOHNATHAN HUNT, MARSHALL
TURNER, JAMARIO CLARK,
MARCUS NELSON, JACQUALINE BANKS,
AND JAMES COOKSEY                                                 DEFENDANTS

                              FINAL JUDGMENT

      In accordance with the Court’s Order entered herewith dismissing without

prejudice the claims in Plaintiff Demario Dontez Walker’s Complaint,

      IT IS ORDERED AND ADJUDGED that this civil action is DISMISSED

WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 21st day of June, 2019.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
